Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4 and 7-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "a base of the profiled element" in line 10-11.  There is insufficient antecedent basis for this limitation in the claim. It is unclear if this is the same or different than the base that is recited in line 7. If the same then the base in line 7

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –





Claim(s) 1-4 and 13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent Publication 2010/0281910 to Riemeijer. Riemeijer teaches a piece of case furniture (24) with a furniture front (14) as best seen in figure 2. A recessed handle is formed of a profiled element (10) as bets seen in figure 1. The profiled element has a c-shaped cross section (12) to wrap around the front so that the profile is arranged at the rear of the furniture front (14). An insert element (18) has an LED strip (16) and a curved reflective surface to bounce the light (20). The insert has a tongue shape that interlocks in a groove of the profiled element (12). The LED (16) is arranged on a bevel that forms an angle relative to inner side of the furniture front.  The inset profile is considered to be a hollow profile with an opening for light (20) to reflect out of a receiving space. The receiving space housing the LED (16). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Publication 2010/0281910 to Riemeijer in view of US Patent 8,197,105 to Yang. Riemeijer . 

Claims 1-4 and 7-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Korean Patent KR 20-2010-0009443 to Park in view of US Patent 8,388,171 to Tung. Park teaches a piece of case furniture (3) with a pair of adjacent furniture fronts (5). A setback recessed handle (12) in the form of a generally C-shaped profiled element (10). As best seen in figure 7, lateral portions of the profiled element from lateral limbs of the c-shape and do not lie in the plane of the base (15). An insert profile (20,30) is integrally arranged with a lateral portion that has a sealing element (20) and an LED for the lighting device (30).  The lens is considered to be the set-back portion that forms an angle with the inner side of the furniture front. The limb/lateral portion opposite the insert profile has a curved transition to the base. As best seen in figure 7, the sealing element of the insert profile is set back with respect to a narrow side of one of the furniture front (5).
Park discloses every element as claimed except that the insert profile is a separate element that adjoins a side portion. Tung teaches an insert profile (1) that adjourns a profiled 
At the time the invention was filed it would have been obvious for a person of ordinary skill in the art to modify the two element insert profile of Park and combine into a single integrally molded insert profile as taught by Tung to allow the LED to be waterproof and dustproof.  

Response to Arguments
Applicant's arguments filed 12/10/2020 have been fully considered but they are not persuasive. The applicant argues that the profile element of Riemejier is not arranged on the inside of the furniture front panel. The examiner disagrees since the profile element (12) surrounds the side edge of the door panel and therefore has a portion that is arranged behind the furniture front. The applicant argues that Riemejier does not teach a set-back recessed handle. The examiner disagrees since the profiled element and insert profile both have recessed and since the profiled element is attached to the edge of the door it can operate as a handle that a user can grip to closer the door. In order to overcome this interpretation with Riemejier, it is suggested to claim something similar to the profile element has a recessed inner portion that is configured to allow a user to grip an edge of the furniture front. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY MICHAEL AYRES whose telephone number is (571)272-8299.  The examiner can normally be reached on Monday - Friday 11:30-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.M.A/             Examiner, Art Unit 3637                                                                                                                                                                                           +/DANIEL J TROY/  Supervisory Patent Examiner, Art Unit 3637